Exhibit 99 General Electric Capital Services, Inc. Condensed Statement of Earnings Three months ended March 31 (In millions, Unaudited) 2010 2009 V % Revenues Revenues from services $ 12,890 $ 14,184 Sales of goods 281 273 Total revenues 13,171 14,457 (9)% Costs and expenses Costs of sales, operating and administrative expenses 5,998 6,353 Interest 3,938 5,121 Investment contracts, insurance losses and insurance annuity benefits 787 773 Provision for losses on financing receivables 2,263 2,336 Total costs and expenses 12,986 14,583 (11)% Earnings (loss) from continuing operations before income taxes 185 (126) F Benefit for income taxes 357 1,151 Earnings from continuing operations 542 1,025 (47)% Loss from discontinued operations, net of taxes (387) (4) Net earnings 155 1,021 (85)% Less net earnings attributable to noncontrolling interests 3 46 Net earnings attributable to GECS $ 152 $ 975 (84)% Amounts attributable to GECS: Earnings from continuing operations $ 539 $ 979 (45)% Loss from discontinued operations, net of taxes (387) (4) Net earnings attributable to GECS $ 152 $ 975 (84)% (1) General Electric Capital Services, Inc. Summary of Operating Segments (unaudited) Three months ended March 31 (Dollars in millions) 2010 2009 V % Revenues Commercial Lending and Leasing (CLL)(a) $ 4,594 $ 5,680 (19)% Consumer(a) 4,964 4,712 5% Real Estate 944 975 (3)% Energy Financial Services 791 644 23% GE Capital Aviation Services (GECAS)(a) 1,239 1,103 12% Total segment revenues 12,532 13,114 (4)% GECS corporate items and eliminations 639 1,343 (52)% Total Revenues $ 13,171 $ 14,457 (9)% Segment profit CLL(a) $ 232 $ 238 (3)% Consumer(a) 593 737 (20)% Real Estate (403) (173) U Energy Financial Services 153 75 F GECAS(a) 317 261 21% Total segment profit 892 1,138 (22)% GECS corporate items and eliminations (353) (159) U Earnings from continuing operations attributable to GECS 539 979 (45)% Loss from discontinued operations, net of taxes, attributable to GECS (387) (4) U Net earnings attributable to GECS $ 152 $ 975 (84)% (a) Effective January 1, 2010, we transferred the Transportation Financial Services business from GECAS to CLL and the Consumer business in Italy from Consumer to CLL. Prior-period amounts were reclassified to conform to the current-period’s presentation. (2) General Electric Capital Services, Inc. Condensed
